Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 4, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  161581                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Megan K. Cavanagh
            Plaintiff-Appellee,                                                                         Elizabeth M. Welch,
                                                                                                                      Justices
  v                                                                 SC: 161581
                                                                    COA: 353317
                                                                    Genesee CC: 1998-003320-FC
  OCTAVIANO E. MOLINA, JR.,
          Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the May 27, 2020 order
  of the Court of Appeals is considered. We DIRECT the Genesee County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 4, 2021
           t0601
                                                                               Clerk